Citation Nr: 0907609	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right navicular bone fracture. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
February 1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Throughout the rating period on appeal, the Veteran's 
right wrist disability has been productive of complaints of 
pain; objectively, the evidence reveals X-ray evidence of 
arthritis of 2 or more minor joint groups with occasional 
incapacitating exacerbations but no showing of ankylosis.


CONCLUSION OF LAW

A rating of 20 percent, but no higher, is warranted for 
residuals of a right navicular bone fracture.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code (DC) 5010 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right wrist disability is rated as 10 percent 
disabling pursuant to DC 5010.   The Board notes that he is 
right-hand dominant. As such, his right wrist is his major 
(dominant) extremity.  After reviewing the applicable rating 
criteria, and the reported objective findings and the 
subjective complaints, the Board is of the opinion that a 
rating of 20 percent, but no more, is warranted for the 
Veteran's disability.  For a rating in excess of 10 percent, 
the evidence must show:

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5010). 

A September 2006 VA examination X-ray noted severe 
degenerative changes of the Veteran's right wrist.  In 
February 2007, the Veteran's private physician noted that his 
wrist exhibited significant radioscaphoid, radial styloid and 
lunocapitate arthritis.  Additional X-rays were taken in 
August 2008.  These X-rays revealed significant arthritis of 
the radioscaphoid (radiocarpal) joint, as well as the 
lunocapitate (midcarpal) joint. 

With respect to incapacitating episodes, the Veteran 
indicated in an August 2006 statement that there were many 
occasions where he had to stop what he was doing because of 
the pain in his wrist.  The Board has also considered the 
Veteran's testimony at his January 2009 BVA hearing that 
there were times where the pain in his wrist had been so 
severe that he would have to stop writing.  He further 
reported that he did not even attempt to golf, play 
basketball or football, activities he used to enjoy, because 
of the pain in his right wrist. 

Weighing the evidence in a light most favorable to the 
Veteran, a 20 percent rating is warranted based on X-ray 
evidence of involvement of 2 or more minor joint groups, with 
occasional incapacitating exacerbations. 

Having determined that a 20 percent rating is warranted, the 
Board will now consider whether the Veteran is entitled to a 
rating in excess of 20 percent.  In order to warrant a rating 
in excess of 30 percent, the evidence must show the 
following:

*	favorable ankylosis of the major extremity in 20 to 30 
degrees of dorsiflexion (30 percent under DC 5214). 

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating.  For example, while he revealed 
significantly reduced range of motion in his wrist upon VA 
examination in September 2006, ankylosis was not diagnosed.  
Ankylosis is defined as a fixation of the joint.  

Private treatment records further confirm the right wrist 
limited range of motion, but do not diagnose ankylosis.  
Because ankylosis has not been demonstrated, the evidence 
does not support a higher rating under DC 5214. There are no 
other relevant diagnostic codes for consideration.  

In summary, the Board finds that a 20 percent rating, but no 
more, is warranted for residuals of a right navicular bone 
fracture. In so finding, the Board has focused on the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, and the Veteran's 
written statements and sworn testimony at his January 2009 
BVA hearing.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008),   but finds that the weight of evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The evidence does not show that he has been frequently 
hospitalized due his disability and he reported at his 
September 2006 VA examination that he was retired.  Hence, 
referral for consideration of an extra-schedular evaluation 
is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Further, a July 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the July 2008 
letter notified the claimant that, to substantiate his claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and an effect on daily living. 
Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  The claim was subsequently readjudicated, and a 
supplemental statement of the case was issued in October 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the Veteran submitted private treatment records. He 
was also provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in January 2009.  Next, a specific VA medical examination 
pertinent to the issue on appeal was obtained in September 
2006.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 20 percent, but no more, for residuals of a right 
navicular bone fracture 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


